Order entered February 14, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00472-CV

  TODD DYER, PHRK INTERVENTION, INC., PHRK INTERVENTION, LLC, AND
                  SOUTHSIDE DEVICE, LLC, Appellants

                                                V.

      MEDOC HEALTH SERVICES, LLC AND TOTAL RX CARE, LLC, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-00822

                                            ORDER
                        Before Justices Whitehill, Molberg, and Reichek

       On May 1, 2018, Medoc Health Services, LLC and Total Rx Care, LLC (collectively

Medoc) filed an emergency motion in this interlocutory appeal requesting that we lift the

automatic stay imposed by section 51.014(b) of the Texas Civil Practice and Remedies Code.

Medoc specifically requested we lift the stay to allow (1) the trial court to address appellants

Todd Dyer, PHRK Intervention, Inc., PHRK Intervention, LLC, and Southside Device’s failure

to comply with a temporary restraining order, (2) the parties to conduct “reasonable expedited

discovery” pursuant to the trial court’s January 31, 2018 order, (3) the trial court to proceed with

a hearing on Medoc’s application for temporary injunction, (4) Medoc to proceed with claims in

the trial court against defendants who have not filed a motion under Chapter 27 of the civil
practice and remedies code, see TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001–.011 (the

TCPA), and (5) the trial court to conduct a hearing on whether appellants’ motion under the

TCPA was frivolous or filed for purposes of delay. We denied Medoc’s motion on May 11,

2018. On the Court’s own motion, we VACATE our May 11, 2018 order.

       We GRANT Medoc’s motion in part and LIFT THE STAY imposed by section

51.014(b) of the civil practice and remedies code for the limited purposes of allowing the trial

court to (1) determine new deadlines for the discovery contemplated in its January 31, 2018

order, (2) consider any objections to discovery conducted pursuant to its January 31, 2018 order,

and (3) conduct a hearing on Medoc’s application for temporary injunction against all

defendants.

       In all other respects, Medoc’s motion is DENIED.



                                                    /s/    BILL WHITEHILL
                                                           JUSTICE